Pratt, J.
If it were clear that a vacancy existed in the board of health, it would be a matter of discretion with the county judge to determine whether the vacancy should be filled without delay.1 ■ He does not find that any vacancy exists, and if one does exist, it is. clear he does not think the public welfare requires an appointment. We do not see that he is in error. Order appealed from affirmed, without costs. All concur.

 Laws 1885, c. 270, § 2, provides that “if in any case a vacancy shall occur in the board of health of any city, village, or town, by death, resignation, inability to act, or removal from said city, village, or town of any member thereof, and if the proper authorities, by inability, neglect, or refusal, fail to fill such vacancy, it shall be the duty of the county judge of the county in which such city, village, or town is situated, upon being satisfied that such vacancy should be filled without delay, to appoint in writing a competent person to fill such vacancy for the unexpired term. ”